Title: To George Washington from James Duane, 16 March 1779
From: Duane, James
To: Washington, George


Dear General
Philad. 16th March 1779
Your Favour has been presented to the Committee of Conference. I beg you will do me the Justice to believe that my Zeal for the publick good—and may I be permitted to add—my Respect and Affection for your Excellency, will never suffer what you have at Heart to languish for Want of my best Exertions: Yet must I ask for Allowances for your Representatives, who are too much incumberd with a Weight of Business, always to act with the necessary Vigour and dispatch. you will find that most of the Acts you recommended are passed in Congress: Such as remain will I flatter myself be pushed thro’ by the End of the week. The Provision for the Waggoner’s is that which I like the least, being expensive beyond Bounds: it may however be necessary, & we must at so critical a Time submit; I do it the more chearfully as much is left to your Excellency. With the utmost Respect I am Dear Sir your Excellency’s most obedient humble Sert
Jas Duane
